Title: From James Madison to James Monroe, 17 July 1807
From: Madison, James
To: Monroe, James



Sir,
Department of State July 17. 1807

Since the event which led to the Proclamation of the 2d. inst. the British squadron has conducted itself in a continued spirit of insolence and hostility.  Merchant vessels arriving and departing, have been challenged, fired at, examined and detained within our jurisdiction, with as little scruple as if they were at open sea.  Even a Revenue Cutter conveying the Vice President and his sick daughter from Washington to New York and wearing her distinctive and well known colours did not escape insult.  Not satisfied with these outrages, the British Commodore Douglass advanced into Hampton Roads with his whole squadron consisting of two 74’s one ship of 50 guns and a frigate; threatened by his soundings and other indications, a hostile approach to Norfolk; and actually blockaded the town by forcibly obstructing all water communication with it.  In a word, the course of proceeding amounted as much to an invasion and a siege as if an army had debarked and invested it on the land side.  It is now said that the whole squadron has left Hampton roads, in consequence of a formal notice of the Presidents proclamation, and has fallen down to their former position at a small distance from the Capes, awaiting probably the further orders of the commanding Admiral at Halifax.
These enormities superadded to all that have gone before, particularly in the case of Bradley, Whitby, Love, the destruction of the French ship on the sea board of North Carolina, the refusals of Douglass whilst within our waters to give up american seamen not denied to be such; to say nothing of British violences against our vessels in foreign ports, as in Lisbon and Canton, form a mass of injuries and provocations which have justly excited the indignant feelings of the nation and severely tried the patience of the Government.  On the present occasion, it will be proper to bring these collective outrages into view; and to give them all the force they ought to have not only in augmenting retribution for the past, but in producing securities for the future.  Among these the enlargement of our marginal jurisdiction, and the prohibition of cruizers to hover about our harbours and way lay our trade, merit every exertion that can properly be made, and if not obtained, will place in a stronger view, the necessity of leaving unfettered the right of the United States to exclude all foreign armed ships from our ports and waters.  In the adjustment between Great Britain and Spain, of the Affair of Nootka Sound, there is an article which acknowledges and stipulates to the latter a margin of ten leagues.  Every consideration which could suggest such a latitude in favor of the Spanish Territory, equally at least supports the claim of the United States.  In addition to the remarks heretofore made on the subject of infesting our commerce near the mouths of our harbours, I beg leave to refer to what is contained in Azuni in relation to it.  I have the honor to be &c

James Madison

